                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
________________________________________________
                                                 )
CDM SMITH INC.,                                  )
                                                 )
      Plaintiff,                                 )
                                                 )
v.                                               ) Civil Action No.: 1:21-cv-10249
                                                 )
ELANGOVAN THEVAR and NEER                        )
TECHNOLOGIES, INC.                               )
                                                 )
      Defendants.                                )
________________________________________________)


            NOTICE OF APPEARANCE OF JULIANNA M. CHARPENTIER

       Please enter the appearance of the undersigned counsel for Plaintiff CDM Smith Inc. in

the above-captioned matter.



                                    CDM SMITH INC.,

                                    By its attorney,

                                    /s/ Julianna M. Charpentier
                                    Julianna M. Charpentier (BBO #703286)
                                    jcharpentier@rc.com
                                    ROBINSON & COLE, LLP
                                    One Boston Place, 25th Fl.
                                    Boston, MA 02108
                                    Tel. 617-555-5900
                                    Fax 617-557-5999


Dated: February 12, 2021
                                 CERTIFICATE OF SERVICE

       I, Julianna M. Charpentier, certify that this document filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on February

12, 2021.


                                                      /s/ Julianna M. Charpentier
                                                      Julianna M. Charpentier
